110 F.3d 72
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Ro YAN, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 95-70511.
United States Court of Appeals, Ninth Circuit.
Submitted March 18, 1997.*Decided March 20, 1997.

Before:  GOODWIN, WIGGINS, NOONAN, Circuit Judges.


1
MEMORANDUM**


2
Petitioner Yan appeals a decision of the Board of Immigration Appeals ruling him ineligible for asylum and withholding of deportation.  This court has an independent duty to determine its own jurisdiction.  Reynaga v. Cammisa, 971 F.2d 414, 417 (9th Cir.1992).  After this appeal was filed, Congress amended 8 U.S.C. § 1105a(a)(10) to remove this court's jurisdiction to review final orders of deportation against aliens who were convicted of certain offenses, including those covered under 8 U.S.C. § 1251(a)(2)(C) such as for the possession or use of firearms.  The amended statute applies even though it became law while Yan's appeal was pending before this court.  Duldulao v. I.N.S., 90 F.3d 396, 398-399 (9th Cir.1996).  Accordingly, this appeal is DISMISSED for lack of subject-matter jurisdiction.



*
 The panel finds this case appropriate for submission without argument pursuant to Fed.R.App.P. 34(a) and 9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3